Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered. Applicant has amended the claims to include “controlling a degree of opening of the first valve, a degree of opening of the bypass valve and an operating frequency of the pump so as to select, as the flow rate of fluid, one of a maximum flow rate, a moderate flow rate that is smaller relative to the maximum flow rate, a low flow rate that is smaller relative to the moderate flow rate, or a minimum flow rate”.  Applicant’s arguments depend upon Applicant’s amendment.  New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-3,and  5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honma et al (US 2010/0326107 A1)(“Honma”) in view of Fukazawa et al (U S2018/0119283 A1)(“Fukazawa”) and of Okita et al (US 2017/0271194 A1)(“Okita”).
          Honma discloses a processing vessel shown in Fig. 6 although not labeled which has compression mechanisms 111 and 101 shown (para. 0004) ”) in view of Fukazawa et al (U S2018/0119283 A1)(“Fukazawa”).
A member provided in the vessel, the member is considered the walls (Fig. 6)
A passage in the member which is considered the space in the walls (Fig. 6)
A first pipe 140 connected to one side of the passage (para. 0004 and Fig. 6)
A second pipe 143  connected to another side of the passage (para 0004 and Fig. 6)
A third pipe 142, 143 connecting the first and second pipe at a side opposite the passage (Fig. 6 and para. 0004)
A bypass pipe connecting the first and second pipe at a location closer to the member relative to the third pipe 160 (Fig. 6 and para. 0005)
A first valve 151 at the  first  pipe, as the valve 151 is connected to the first pipe through pipe 142 
A bypass valve161 at the bypass pipe 160 (para. 0005 and Fig. 6)
A pump at the third pipe supplies fluid to the passage , as the motor 102 corresponds to a pump (Fig. 6 and para. 0010)
A control unit controls the first valve, the bypass valve, as Honma discloses the valves are controlled by a controller (para. 0028 and  0030) and an operating frequency of the pump, as Honma discloses the controller controls the rotation speeds of the pumps (para. 0030).
Honma does not explicitly state control of the frequencies of the pumps but  discloses control of the rotateion speeds of the pumps. Honma is also silent with respect to using  an operating frequency of the pump so as to select,  the flow rate of fluid.
And Honma discloses controlling the first valve 151 (para. 0005)
Controlling the bypass valve (para. 0005) and
Controlling an operating frequency of the pump, as Honma discloses controlling the speed of the pump motor (para. 0004)
Fukazawa, in the same field of endeavor of control of conditions in a chamber using pumps (Abstract), discloses control of pump speed by control of the frequency of current to adjust the speed of the moto of the vacuum pump (para. 0047).
Okita, in the same field of endeavor of in a processing chamber in which there is a substrate which is on a holding stage (para. 0011) , using a pump to control the degree of opening of a bypass valve ( para.  0048 and 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Fukazawa with the method disclosed by Honma to support that the change in speed of the pumps disclosed by Honma can be controlled by the frequency of the current supplied  to the pumps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Okita with the device and method disclosed by Honma because Okita discloses that it is known in the art to control the degree of opening of a bypass valve using a pump.
Re claim 2:  Honma discloses in Fig. 2 the first pipe 140 is upstream of the passage which is within the mechanism 100 (Fig. 6 and para. 0004).
Re claim 3:  Honma discloses controlling the first valve and the bypass valve by controlling the valves to be in a smaller than fully opening state and to a larger than fully closed state, ad Honma discloses controlling the valves to have a state that is not fully opened or fully closed (para. 0042-0044).
Re claim 5:  Honma discloses controlling a second valve at the second pipe 143 and a second valve 161 at the second valve, as valve 161 is at the second pipe through the pipe 161.
Re claim 6:  Honma discloses controlling the first valve and the bypass valve by controlling the valves to be in a smaller than fully opening state and to a larger than fully closed state, ad Honma discloses controlling the valves to have a state that is not fully opened or fully closed (para. 0042-0044).
Re claim 7:  Honma discloses the first pipe 140 closer to the member than the bypass valve 161 (Fig. 6).
Re claim 8:  Honma discloses the first va;ve 151 closer to the member than the bypass pipe 160 (Fig. 6).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honma et al (US 2010/0326107 A1)(“Honma”) in view of Fukazawa et al (U S2018/0119283 A1)(“Fukazawa”)   and of Okita et al (US 2017/0271194 A1)(“Okita”) as applied to claim 3 above, and further in view of Varney (US 2005/0034467 A1).
Honma in view of Fukazawa and of Okita discloses the limitations of claim 3 as stated above.  Honma in view of Fukazawa and of Okita is silent with respect to controlling the valves by referring to a lookup table.
Varney, in the same field of endeavor of controlling a bypass valve (Abstract), discloses a control algorithm (para. 0099)  for valves of a heat exchanger (para. 0011) which refers to  lookup tables (para. 0123 and 0128). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Varney with the method disclosed by Honma in view of Fukazawa and of Okita  in order to obtain the benefit of decreasing pressure loss as disclosed by Varney (para. 0007).


Claims 9-13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honma et al (US 2010/0326107 A1)(“Honma”) in view of Fukazawa et al (U S2018/0119283 A1)(“Fukazawa”) and of Okita et al (US 2017/0271194 A1)(“Okita”).
          Honma discloses a processing vessel shown in Fig. 6 although not labeled which has compression mechanisms 111 and 101 shown (para. 0004) ”) in view of Fukazawa .
A member provided in the vessel, the member is considered the walls (Fig. 6)
A passage in the member which is considered the space in the walls (Fig. 6)
A first pipe 140 connected to one side of the passage (para. 0004 and Fig. 6)
A second pipe 143  connected to another side of the passage (para 0004 and Fig. 6)
A third pipe 142, 143 connecting the first and second pipe at a side opposite the passage (Fig. 6 and para. 0004)
A bypass pipe connecting the first and second pipe at a location closer to the member relative to the third pipe 160 (Fig. 6 and para. 0005)
A first valve 151 at the  first  pipe, as the valve 151 is connected to the first pipe through pipe 142 
A bypass valve161 at the bypass pipe 160 (para. 0005 and Fig. 6)
A pump at the third pipe supplies fluid to the passage , as the motor 102 corresponds to a pump (Fig. 6 and para. 0010)
A control unit controls the first valve, the bypass valve, as Honma discloses the valves are controlled by a controller (para. 0028 and  0030) and an operating frequency of the pump, as Honma discloses the controller controls the rotation speeds of the pumps (para. 0030).
Honma also discloses a temperature control unit, as Homna discloses the controller monitors the temperature of the member or passage and controls the valves according to the temperature (para. 0030), which is a disclosure of a temperature controller.
Honma does not explicitly state control of the frequencies of the pumps but  discloses control of the rotateion speeds of the pumps.  Honma is also silent with respect to using  an operating frequency of the pump so as to select,  the flow rate of fluid.
And Honma discloses controlling the first valve 151 (para. 0005)
Controlling the bypass valve (para. 0005) and
Controlling an operating frequency of the pump, as Honma discloses controlling the speed of the pump motor (para. 0004)
Fukazawa, in the same field of endeavor of control of conditions in a chamber using pumps (Abstract), discloses control of pump speed by control of the frequency of current to adjust the speed of the moto of the vacuum pump (para. 0047).
Okita, in the same field of endeavor of in a processing chamber in which there is a substrate which is on a holding stage (para. 0011) , using a pump to control the degree of opening of a bypass valve ( para.  0048 and 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Fukazawa with the method disclosed by Honma to support that the change in speed of the pumps disclosed by Honma can be controlled by the frequency of the current supplied  to the pumps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Okita with the device and method disclosed by Honma because Okita discloses that it is known in the art to control the degree of opening of a bypass valve using a pump.
Re claim10:  Honma discloses in Fig. 2 the first pipe 140 is upstream of the passage which is within the mechanism 100 (Fig. 6 and para. 0004).
Re claim 11:  The combination of Honma and Fukazawa discloses an inverter in the control to to pump, as Fukazawa discloses an inverter connected to the motor to control the motor (para. 0029).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined an inverter with the control of the motor as disclosed by Fukazawa with the method disclosed by Honma in order to control the operation of the motor.
Re claim 12:  Honma discloses a chiller unit, as Honma discloses a refrigeration unit, which is a disclosure of a chiller unit.
Re claim 13:  Honma discloses controlling the first valve and the bypass valve by controlling the valves to be in a smaller than fully opening state and to a larger than fully closed state, ad Honma discloses controlling the valves to have a state that is not fully opened or fully closed (para. 0042-0044).
Re claim 15:  Honma discloses controlling a second valve at the second pipe 143 and a second valve 161 at the second valve, as valve 161 is at the second pipe through the pipe 161.
Re claim 16:  Honma discloses controlling the first valve and the bypass valve by controlling the valves to be in a smaller than fully opening state and to a larger than fully closed state, ad Honma discloses controlling the valves to have a state that is not fully opened or fully closed (para. 0042-0044).
Re claim 17:  Honma discloses the first pipe 140 closer to the member than the bypass valve 161 (Fig. 6).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honma et al (US 2010/0326107 A1)(“Honma”) in view of Fukazawa et al (U S2018/0119283 A1)(“Fukazawa”)  and of Okita et al (US 2017/0271194 A1)(“Okita”)  as applied to claim 3 above, and further in view of Varney (US 2005/0034467 A1).
Honma in view of Fukazawa  and of Okita discloses the limitations of claim 3 as stated above.  Honma in view of Fukazawa and of Okita is silent with respect to controlling the valves by referring to a lookup table.
Varney, in the same field of endeavor of controlling a bypass valve (Abstract), discloses a control algorithm (para. 0099)  for valves of a heat exchanger (para. 0011) which refers to  lookup tables (para. 0123 and 0128).  Varney also discloses the temperature is related to the gas flow rate through the pumps and a relationship between the optimum gas flow rate and the temperature of the gas (para. 0164 and Fig. 17, which is related to the controller and the correlation tables in the controller algorithm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Varney with the method disclosed by Honma in view of Fukazawa and of Okita  in order to obtain the benefit of decreasing pressure loss as disclosed by Varney (para. 0007).


Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honma et al (US 2010/0326107 A1)(“Honma”) in view of Fukazawa et al (U S2018/0119283 A1)(“Fukazawa”)  and of Okita et al (US 2017/0271194 A1)(“Okita”).
          Honma discloses a processing vessel shown in Fig. 6 although not labeled which has compression mechanisms 111 and 101 shown (para. 0004) 
A member provided in the vessel, the member is considered the walls (Fig. 6)
A passage in the member which is considered the space in the walls (Fig. 6)
A first pipe 140 connected to one side of the passage (para. 0004 and Fig. 6)
A second pipe 143  connected to another side of the passage (para 0004 and Fig. 6)
A third pipe 142, 143 connecting the first and second pipe at a side opposite the passage (Fig. 6 and para. 0004)
A bypass pipe connecting the first and second pipe at a location closer to the member relative to the third pipe 160 (Fig. 6 and para. 0005)
A first valve 151 at the  first  pipe, as the valve 151 is connected to the first pipe through pipe 142 
A bypass valve161 at the bypass pipe 160 (para. 0005 and Fig. 6)
A pump at the third pipe supplies fluid to the passage , as the motor 102 corresponds to a pump (Fig. 6 and para. 0010)
A control unit controls the first valve, the bypass valve, as Honma discloses the valves are controlled by a controller (para. 0028 and  0030) and an operating frequency of the pump, as Honma discloses the controller controls the rotation speeds of the pumps (para. 0030).
Honma does not explicitly state control of the frequencies of the pumps but  discloses control of the rotateion speeds of the pumps. Honma is also silent with respect to using  an operating frequency of the pump so as to select,  the flow rate of fluid.
Fukazawa, in the same field of endeavor of control of conditions in a chamber using pumps (Abstract), discloses control of pump speed by control of the frequency of current to adjust the speed of the moto of the vacuum pump (para. 0047).
Okita, in the same field of endeavor of in a processing chamber in which there is a substrate which is on a holding stage (para. 0011) , using a pump to control the degree of opening of a bypass valve ( para.  0048 and 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Fukazawa with the method disclosed by Honma to support that the change in speed of the pumps disclosed by Honma can be controlled by the frequency of the current supplied  to the pumps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Okita with the device and method disclosed by Honma because Okita discloses that it is known in the art to control the degree of opening of a bypass valve using a pump.
Re claim 19:  Honma discloses a second valve 161 at the second pipe 144, as Honma provides the valve 161 to the pipe 144  through the pipe 143.
Re claim 20:  Honma discloses temperature control through the control unit (para. 0030).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895